Citation Nr: 0014362	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  97-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial rating in excess of 0 percent 
for acne.

3.  Entitlement to an initial rating in excess of 0 percent 
for residuals of ligament damage of the left ankle.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to April 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland, denying entitlement to 
service connection for a left shoulder disorder, as well as a 
disability manifested by high triglycerides and 
hypercholesterolemia, and granting service connection for 
acne and a left ankle sprain, with assignment of 0 percent 
ratings for each.  An appeal followed, and the Board by 
action in June 1998 denied entitlement of the veteran to 
service connection for a disability manifested by high 
triglycerides and hypercholesterolemia and remanded to the RO 
the remaining issues.  Following its completion of the 
requested actions, the RO in a rating decision of April 1999, 
in pertinent part, granted entitlement to service connection 
for chronic lumbosacral sprain and denied the other issues 
previously before the Board in June 1998.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is supported by cognizable 
evidence demonstrating that such claim is plausible or 
capable of substantiation.

2.  From April 24, 1996, to August 3, 1998, the veteran's 
acne was manifested by extensive lesions, but no greater 
impairment; from August 4, 1998, to the present, the 
veteran's acne is manifested by itching over an exposed 
surface or extensive area, but no greater impairment.  

3.  The veteran's service-connected residuals of ligament 
damage of the left ankle from the time of discharge from 
service until the present is manifested by not more than a 
slight limitation of motion, without a showing of 
instability, arthritis, weakened movement, excess 
fatigability, incoordination, or pain limiting the veteran 
beyond that demonstrated clinically.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left shoulder disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for the assignment of an initial rating of 
30 percent, but none greater, for acne from April 24, 1996, 
to August 3, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 Diagnostic Code 7806 (1999).

3.  The criteria for the assignment of an initial rating of 
10 percent, but none greater, for acne from August 4, 1998, 
to the present, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118 Diagnostic Code 7806 (1999).

4.  The criteria for the assignment of an initial rating in 
excess of 0 percent for residuals of ligament damage of the 
left ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection: Left Shoulder Disorder

This matter was the subject of a prior remand of the Board in 
June 1998 so that pertinent service medical records could be 
obtained, followed by the RO's readjudication of the claim, 
including a determination as to well groundedness.  The 
actions sought by the Board in this regard appear to have 
been fully accomplished and the veteran does contend 
otherwise.  Further development action is thus unnecessary, 
see Stegall v. West, 11 Vet. App. 268, 271 (1998), and the 
Board herein proceeds to review the RO's most recent 
determination, as entered in April 1999, that the veteran's 
claim for service connection for a left shoulder disorder is 
not well grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which becomes 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree to 10 percent or more not later than December 31, 
2001.  To fulfill the chronicity requirement, the illness 
must have persisted for a period of six months.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 1998); 38 C.F.R. § 3.317 (1999).

The threshold question to be answered as to this portion of 
the appeal is, however, whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible and meritorious on its own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468-69 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide a 
substitute way of showing in-service incurrence and medical 
nexus for purposes of well grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  Such evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.  

In this case, there is presented a diagnosis of current 
disability involving the left shoulder in that a VA medical 
examination in June 1996 yielded a diagnosis of status post 
ligament damage of the left shoulder.  There is also shown an 
occasion in service during April 1995 when the veteran sought 
medical assistance for left shoulder pain.  At that time, 
discomfort of the left shoulder and muscle spasm thereof was 
identified, although no diagnosis of left shoulder was 
offered.  He again voiced a complaint of muscle spasm of the 
left shoulder at the time of a Chapter 18 (Army Weight 
Control Standards) medical examination in November 1995, 
followed by complaints of left shoulder spasm of two years' 
duration when examined by VA in June 1996, shortly following 
his discharge from service.  The foregoing satisfy the 
requirements in Epps for evidence of a diagnosis of current 
disability, service incurrence, and a nexus of claimed 
disability to the period of service.  Accordingly, the 
veteran's claim is found to be well grounded under 
38 U.S.C.A. § 5107(a).  Further discussion of this issue 
appears in the Remand section below.


Initial Rating: Acne

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in January 1997 challenged the 
disability rating initially assigned by the RO for his 
service-connected acne in August 1996.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  While it is 
apparent that the RO has not developed this matter in light 
of Fenderson, it is neither alleged nor shown that 
consideration of the merits of the claim presented pursuant 
to Fenderson would result in any prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  Generally, an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an initial rating in excess 
of that assigned by the RO is, thus, "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts with respect to the 
matter at issue have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  As noted above, further 
development of the issue in question was undertaken by the 
Board in its remand of June 1998, in part, for the retrieval 
of medical records and to permit the veteran to undergo VA 
medical examinations.  Such development has been accomplished 
as directed by the Board, and it is of note that the veteran 
has not advanced any contention to the contrary.  In the 
absence of any showing of noncompliance by the RO with the 
terms of the remand or an allegation of any perceived 
inadequacy as to the sufficiency of the evidence, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed, such that no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  See Stegall, supra. 

Evidence on file shows that service connection for acne was 
established by RO action in August 1996, at which time a 0 
percent rating was assigned, by analogy, under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806, eczema.  Under that DC, a 
0 percent rating is warranted with slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  A 10 percent disability evaluation is 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
disability evaluation is warranted with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires ulceration or extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  

Service medical records show that the veteran was seen in 
June 1992 for a complaint of acne of two months' duration.  
At that time, blackheads and blemishes, as well as inflamed 
lesions, were noted in the facial region.  No further 
treatment of acne occurred in service, and at the time of a 
Chapter 18 medical evaluation in November 1995, the veteran's 
face and skin were noted to be normal.

On the occasion of a VA general medical examination of the 
veteran in June 1996, the skin was noted to be generally 
clear.  On a VA dermatological examination in June 1996, the 
veteran complained of itchy bumps on his face which had 
spread to his arms.  The noted lesions were pruritic 
according to the veteran.  Objectively, there were a few 
erythematous, excoriated papules of the face and extremities, 
with lesions of greater density being located on the upper 
rather than the lower extremities.  In addition, there were a 
few similar lesions on the chest; a large number of comedones 
of the upper back were also present.  No lesions of the neck 
or posterior auricular regions were in evidence.  The 
diagnoses were of acne vulgaris and folliculitis plus or 
minus chloracne by the veteran's exposure history.
On a VA general medical examination conducted in October 1997 
to determine the presence of chronic fatigue syndrome, the 
veteran's skin was found to be clear, without significant 
rashes.  

In August 1998, the veteran underwent a VA dermatological 
evaluation, at which time he complained primarily of pruritus 
associated with his skin lesions.  No current treatment was 
noted.  Examination showed several excoriated papules over 
both upper extremities, without ulceration, exfoliation, 
crusting, or systemic or nervous manifestations.  No biopsy 
was noted to be required.  The impression was as follows:  

1.  This is a very mild symptomatology, papules 
of unknown etiology, several, nothing impressive 
at present.

In a November 1998 addendum to the report of the August 1998 
examination, the examiner noted that the veteran had no 
complaints of burning or anesthesia.  Clinical examination 
was noted to show very mild papules, possibly acne of unknown 
etiology.  Only a very few papules were noted to be present 
to observe at that time.

It is argued by the veteran that his service-connected acne 
is more disabling than is reflected by the 0 percent 
evaluation assigned by the RO, noting that his acne affects 
the face, shoulders, arms, and back.  While it appears that 
the veteran's skin disability may be one that is more active 
at certain times than at others, the VA skin examinations of 
June 1996 and August 1998 are found to identify varying 
degrees of severity such that staged ratings under Fenderson 
appear to be in order.  Further examination to ensure that 
the most recent examination was not conducted during a 
dormant phase of the veteran's acne is not deemed to be 
necessary, given the fact that the disorder has not required 
ongoing medical management during post-service years.  In 
fact, such disorder is not shown to have required any medical 
treatment, including use of medication, at any time after 
service.  By the same token, the Board attaches little weight 
to the findings obtained by the general medical examiners in 
1996 and 1997, where the focus was not specifically on the 
veteran's skin disorder and its severity.

Considerable variation is shown in the VA skin examinations 
performed in June 1996 and August 1998, reflecting most 
recently a significant degree of improvement.  From the day 
following the veteran's separation from service, April 24, 
1996, until August 3, 1998, entitlement to a 30 percent 
rating, but none greater, is shown on the basis of extensive 
lesions; from August 4, 1998, to the present, a 10 percent 
evaluation, but none greater, is assignable based on the 
veteran's uncontradicted claim of itching over an exposed 
surface or extensive area.  

As for the period from April 1996 to August 1998, a rating in 
excess of 30 percent under DC 7806 is not warranted in the 
absence of evidence of ulceration, extensive exfoliation, 
crusting, nervous or systemic manifestation, or exceptional 
repugnance.  Scarring of any variety is not otherwise 
indicated in association with the veteran's service-connected 
acne such as would permit rating of the veteran's acne under 
alternate criteria.  See 38 C.F.R. § 4.118, DCs 7800, 7803, 
7804, 7805 (1999).  None of the foregoing manifestations are 
likewise shown in connection with the time period, beginning 
August 4, 1998, and, in addition, exudation or itching 
constant, extensive lesions, or marked disfigurement are not 
demonstrated.  As such, a rating in excess of 10 percent 
under DC 7806 is not found to be for assignment from August 
4, 1998, to the present.  Lastly, circumstances, such as a 
marked interference with employment or frequent periods of 
hospitalization due to acne, are not presented, as might 
warrant consideration of the assignment of an increased 
disability rating for either period on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Initial Rating: Residuals of Ligament Damage of the Left 
Ankle

As with the veteran's acne, the claim presented in terms of 
his left ankle is one of initial rating subject to Fenderson, 
permitting the assignment of separate or staged ratings based 
on the facts shown.  No prejudice to the veteran is shown to 
result from the Board's consideration of the merits of the 
veteran's claim under Fenderson without permitting the RO to 
consider the matter in the first instance.  See Bernard, 
supra.  The claim for initial rating of the left ankle 
disorder is well grounded under 38 U.S.C.A. § 5107(a) based 
on the veteran's allegations of pain and swelling and a 
resultant gait impairment and all relevant facts are shown to 
have been developed, so as to satisfy the VA's duty-to-assist 
obligation under 38 U.S.C.A. § 5107(b).  Such claim it is 
noted was remanded by the Board in June 1998 for further 
evidentiary and procedural development and the RO is shown to 
have complied fully with the terms of the remand.  In light 
of that finding, and inasmuch as the veteran does not contend 
otherwise, further development is unnecessary.  See Stegall, 
supra.   

Service connection for a chronic left ankle sprain was 
established by RO action in August 1996, when a 0 percent 
rating was assigned therefor under 38 C.F.R. § 4.71a, DC 
5271, on the basis of limitation of motion of the ankle.  
Such rating was continued by the RO under the same DC 
throughout the pendency of the instant appeal, although the 
RO recharacterized the disability in question in an April 
1999 action as status postoperative ligament damage of the 
left ankle.

Under DC 5271, a moderate limitation of motion of either 
ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999). 

Service medical records indicate that the veteran sustained 
an in-service injury of the left ankle in January 1993 for 
which a diagnosis of an ankle sprain was entered.  Further 
treatment was received thereafter, following which the ankle 
sprain was noted to have resolved.  Further injury to the 
left ankle is shown in January 1995 in a parachute jump.  
Soft tissue swelling, without evidence of fracture, was 
indicated then by X-ray.  Examination in March 1995 disclosed 
edema, deceased range of motion, and diminished strength of 
the left ankle.  The assessment in April 1995 was of 
recurrent ankle sprains.

When examined by VA in June 1996 without the benefit of his 
claims folder, the veteran complained of intermittent pain 
and swelling of the left ankle, especially on walking.  
Objective examination showed no deformity of the left ankle, 
but there was present mild diffuse swelling, without heat, 
erythema, or tenderness.  Dorsiflexion was to 10 degrees and 
plantar flexion was to 40 degrees.  The veteran was able to 
arise and stand normally and his gait was normal.  Heel and 
toe gait was likewise normal, and the veteran was able to hop 
and squat normally.  X-rays showed no significant findings, 
although there was a very small calcification just posterior 
to the posterior malleolus.  The diagnosis was of status post 
ligament damage of the left ankle.

On a VA examination in August 1998, the veteran again 
complained of intermittent ankle swelling, primarily on 
activity.  Use of pain medication or limitation of activities 
was not indicated.  Clinically, there was no swelling, fluid, 
heat, erythema, tenderness, crepitus, or laxity.  Range of 
motion was to 20 degrees of dorsiflexion and 40 degrees of 
plantar flexion.  Inversion and eversion were judged to be 
normal.  No problems with his gait or in arising and standing 
were noted.  Heel and toe gait was normal, and he was able to 
hop and squat normally.  X-rays were noted to identify no 
definite abnormality.  The impression was of status post 
ligament damage of the left ankle.

In an addendum in September 1998 to his August 1998 report, 
the examiner noted that he had reviewed the veteran's claims 
folder.  He further noted that there was no evidence of 
instability, weakened movement, excessive fatigability, or 
incoordination attributable to the left ankle.  The examiner 
also found there to be no evidence that pain would 
significantly limit the veteran's functional ability beyond 
what was demonstrated on examination.

Review of the evidence denotes the presence of not more than 
a slight diminution in range of motion of the left ankle.  
When examined in 1996 and 1998 by VA, dorsiflexion met or 
exceeded the normal value, inversion and eversion were 
normal, and plantar flexion was reduced by but five degrees.  
As not more than a slight limitation of motion is shown 
throughout the post-service period, a rating in excess of 0 
percent is not for assignable under DC 5271, nor is it shown 
that any basis exists for the assignment of separate or 
staged ratings during the period in question per Fenderson.  
Moreover, there is no medical evidence of arthritis or 
functional limitation imposed by pain beyond the slight 
limitation of motion shown, or by weakened movement, 
excessive fatigability, incoordination, or instability, such 
that a compensable rating would be for assignment pursuant to 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In determining whether a compensable rating is assignable 
under alternate rating criteria, the Board notes that the 
record is devoid of evidence of ankylosis of the left ankle 
joint, subastragalar joint, or tarsal joint or of malunion of 
the os calcis or astragalus, or of the performance of an 
astragalectomy.  As such, a rating in excess of 0 percent is 
not warranted under 38 C.F.R. § 4.71a, DCs 5270, 5272, 5273, 
5274 (1999).  There likewise is no basis for the assignment 
of a compensable rating for shortening of the lower extremity 
due to the veteran's left ankle disorder.  See 38 C.F.R. 
§ 4.71a, DC 5275 (1999).

Also lacking is a showing that extraschedular factors, such 
as a marked interference with employment or frequent periods 
of hospital care, are present, such that consideration of an 
extraschedular evaluation of increased disability is 
warranted.  See 38 C.F.R. § 3.321; Bagwell, Shipwash, both 
supra. 

Based on the foregoing, a preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 0 percent for residuals of ligament damage of the left 
ankle, and, as such, the benefit-of-the-doubt rule is not 
shown to be for application in this instance.  38 U.S.C.A. 
§ 5107(b).  Accordingly, the veteran's claim is denied.  





ORDER

The veteran's claim of entitlement to service connection for 
a left shoulder disorder is well grounded, and to that extent 
alone, the veteran's claim is granted.

An initial rating for acne of 30 percent, but none greater, 
from April 24, 1996, to August 3, 1998, is granted, subject 
to those provisions governing the payment of monetary 
benefits.

An initial rating for acne of 10 percent, but none greater, 
from August 4, 1998, to the present, is granted, subject to 
those provisions governing the payment of monetary benefits.

An initial rating in excess of 0 percent for residuals of 
ligament damage of the left ankle is denied.


REMAND

Further medical input is deemed to be in order in terms of 
the veteran's well-grounded claim of entitlement to service 
connection for a left shoulder disorder.  To that end, this 
portion of the appeal is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
identify all sources of treatment for his 
left shoulder disorder, both VA and 
private, since his discharge from service 
and the approximate date(s) of any such 
treatment.  The RO should then obtain any 
and all records of treatment not already 
on file for inclusion in the veteran's 
claims folder.

2.  Following completion of the above-
noted action, the veteran should be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
etiology of his left shoulder disability.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all left shoulder disability present.  
All applicable diagnoses must be fully 
set forth.

The examiner is asked to furnish a 
professional opinion, with full 
supporting rationale, as to whether it is 
at least as likely as not that any now 
existing left shoulder disorder had its 
onset during the veteran's period of 
active duty form January 1990 to April 
1996.

3.  After completion of the requested 
development, the RO should adjudicate the 
merits of the veteran's well-grounded 
claim for service connection for a left 
shoulder disorder, based on the all the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.  



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

